DETAILED ACTION
Summary
Claims 1-5 are pending in the application. Claims 1-5 are rejected under 35 USC 101. Claims 1-5 are rejected under 35 USC 112(b). Claims 1-5 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 objected to because of the following informalities:
Claim 4 recites  “the tumors, normal tissue or blood vessels”. It should recite “the tumor tissues, the blood vessels, or the normal tissues”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the determining indicating that the predicted boron concentration for the patient over time is within the predetermined error range”. There is insufficient antecedent basis for this limitation in the claim. The previous step only determines whether a boron distribution value… is within a predetermined error range”. It is not clear whether determining whether “a boron distribution value is within a predetermined error range” indicates “the predicted boron concentration for the patient over time is within the predetermined error range”, or if an additional step needs to occur to determine the predicted boron concentration is within the predetermined error range. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 3 recites “wherein in step (b), when a time-dependent change in the boron concentration is measured using magnetic resonance spectroscopy of boron”. Step (b) never requires the time-dependent change being measured. It is not clear if this is further limiting step b (i.e. measuring a time-dependent change in boron concentration in step b), or if this is a contingent limitation and is therefore non-limiting (MPEP 2111.04(II)). For the purposes of examination, the “when clause” will be interpreted as a contingent limitation. The examiner notes that as it is a contingent limitation, the step of “measuring at least four time for 1 hour or more” does not need to occur as the contingency (measuring boron concentration in step b) does not need to occur.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea which can be performed in the human mind. This judicial exception is not integrated into a practical application because the features for acquiring the data are insignificant pre-solution activities. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the reasons set forth below.
Claim 1 recites Step 1: Statutory Category: Yes - The claims recite “A treatment planning method” and therefore, is a process. 
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “extracting a boron concentration change prediction parameter based on time-dependent changes in the boron concentration observed for the patient and using the extracted boron concentration change prediction parameter to predict a boron concentration over time for the patient”, “determining whether a boron distribution prediction value obtained based on the predicted boron concentration over time for the patient is within a predetermined error range”, and “deriving an optimal time for BNCT based on the determining indicating that the predicted boron concentration over time is within the predetermined error range”.  
These limitations, as drafted, are process steps that, under its broadest reasonable interpretation, cover the performance of the limitation in the mind. “Extracting a boron concentration change prediction parameter based on time-dependent changes in the boron concentration observed for the patient and using the extracted boron concentration change prediction parameter to predict a boron concentration over time for the patient” is an abstract idea as a human could look at a dataset, extract (derive) a prediction parameter, and predict a concentration in the mind and/or with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea. “Determining whether a boron distribution prediction value obtained based on the predicted boron concentration over time for the patient is within a predetermined error range” is an abstract idea as a human could look at a boron distribution prediction value and determine whether is it within a predetermined error range in the mind and/or with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea. “Deriving an optimal time for BNCT based on the determining indicating that the predicted boron concentration over time is within the predetermined error range” is an abstract idea as a human could derive an optimal time based on data in the mind and/or with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “determining a boron concentration in at least one tumor tissues, blood vessels or normal tissues of a patient based on at least magnetic resonance (MR) data acquired for the patient”. “Determining a boron concentration in at least one tumor tissues, blood vessels or normal tissues of a patient based on at least magnetic resonance (MR) data acquired for the patient” is an insignificant extra-solution activity. “Determining a boron concentration in at least one tumor tissues, blood vessels or normal tissues of a patient based on at least magnetic resonance (MR) data acquired for the patient” merely amount to a pre-solution insignificant activity of acquiring data, which does not integrate an otherwise ineligible idea into a practical application.  
These additional elements, taken individually or in combination, merely amount to insignificant pre-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea. 
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. determining a boron concentration in at least one tumor tissues, blood vessels or normal tissues of a patient based on at least magnetic resonance (MR) data acquired for the patient are well understood routine and conventional, as show in Timonen (Timonen, Marjut, et al. "1H MRS studies in the Finnish boron neutron capture therapy project: Detection of 10B-carrier, lp-boronophenylalanine-fructose." European journal of radiology 56.2 (2005): 154-159.).  For these reasons, there is no inventive concept in the claim. In light of the above, claim 1 is ineligible. 
Claim 2 further narrows the pre-solution activity of step a). This limitation is an insignificant pre-solution activity, and is a well-understood, routine, and conventional activity as shown in Timonen. Therefore, claim 2 is subject matter ineligible.
Claim 3 recites “when a time-dependent change in the boron concentration is measured using magnetic resonance spectroscopy of boron, the boron concentration is measured at least four times for 1 hour or more”. By the broadest reasonable interpretation, the step “when a time-dependent change in the boron concentration is measured using magnetic resonance spectroscopy of boron, the boron concentration is measured at least four times for 1 hour or more” need not occur, and the claim is subject matter ineligible for substantially the same reasons as set forth in claim 1.
Claim 4 recites “acquiring anatomical image of the patient and using the anatomical image to determine locations of the tumors, normal tissue, or blood vessels”. This is an insignificant pre-solution activity of gathering data and does not integrate the judicial exception into a practical application. Furthermore acquiring images and using the images to determine location of tumors, normal tissue, or blood vessels is well-understood, routine and convention as shown by Takeyoshi et a. (U.S PGPub 2018/0318420 A1) [0060], and Blaha (U.S PGPub 2016/0158391 A1) [0018]. Therefore, the claim is subject matter ineligible.
Claim 5 recites wherein the time-dependent changes in the boron concentration are measured using magnetic resonance spectroscopy. This is merely narrowing the pre-solution activity, and is well understood, routine, and conventional as shown by Timonen. Therefore, the claim is subject matter ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (Shibata, Y. A. S. U. S. H. I., et al. "Prediction of boron concentrations in blood from patients on boron neutron capture therapy." Anticancer research 23.6 (2003): 5231-5236.) in view of Timonen et al. (Timonen, Marjut, et al. "1H MRS studies in the Finnish boron neutron capture therapy project: Detection of 10B-carrier, lp-boronophenylalanine-fructose." European journal of radiology 56.2 (2005): 154-159.).
Regarding Claim 1, Shibata teaches a treatment planning method for BNCT (Abstract) 
(b) extracting a boron concentration change prediction parameter based on time dependent changes in the boron concentration observed for the patient (Fig. 1, biexponential curves) (Pg. 4-6, biexponential equation) and using the extracted boron concentration change parameter to predict a boron concentration over time for the patient (Pg. 6, Col 1, ¶ 2, the data from the test dose infusion can be used to predict the boron concentration)
(c) Determining whether a boron distribution prediction value obtained based on the predicted boron concentration over time for the patient is within a predetermined error range (Pg. 6, Col 1, ¶ 1, the data is within the 95% confidence interval)
(d) deriving an optima time for BNCT base on the determining indicating that the predicted boron concentration for the patient over time is within the predetermined error range (Pg. 6, Col 1, ¶ 1, the optimal time is 12 hours as that predicted accurate (i.e. the predicted boron concentration is within the predetermined error range)).
Shibata fails to explicitly teach using MRI, or determining a boron concentration in at least one of tumor tissues, blood vessels of normal tissues of a patient based on at least magnetic resonance data.
Timonen teaches a method of using MRI (Fig. 2) with BNCT (Abstract). This system determines the concentration of boron using MR data (Pg. 155, Section 3, ¶1). This determines the boron concentration in at least tumor tissue (Pg. 157, Col 1) (Fig. 5).
It would have been obvious to one of ordinary skill in the art to substitute the method of determining the boron concentration of Shibata with using magnetic resonance data, as taught by Timonen, as the substitution for one known boron concentration determining method with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using MRS rather than PET to determine the boron concentration are reasonably predictable.
Regarding Claim 2, the combination of references teaches the invention substantially as claimed. The Shibata fails to explicitly teach wherein in step (a) the boron concentration is measured through magnetic resonance spectroscopy of boron.
Timonen teaches a method for measuring boron concentration using MRS (Abstract). This system determines the concentration of boron using MRS (magnetic resonance spectroscopy) (Pg. 155, Section 3, ¶1).
It would have been obvious to one of ordinary skill in the art to substitute the method of determining the boron concentration of Shibata with using magnetic resonance data, as taught by Timonen, as the substitution for one known boron concentration determining method with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using MRS rather than PET to determine the boron concentration are reasonably predictable.
Regarding Claim 3, the combination of references substantially as claimed. Shibata fails to explicitly teach wherein in step (b), when a time-dependent change in the boron concentration is measured using magnetic resonance spectroscopy of boron, the boron concentration is measured at least four times for 1 hour or more.
Timonen teaches a method for measuring boron concentration using MRS (Abstract). This system determines the concentration of boron using MRS (magnetic resonance spectroscopy) (Pg. 155, Section 3, ¶1). Timonen teaches that that boron concentration is measured over 500 minutes (8 hours) and it is measure multiple times (at least 4) (Fig. 5).
It would have been obvious to one of ordinary skill in the art to substitute the method of determining the boron concentration of Shibata with using magnetic resonance data, as taught by Timonen, as the substitution for one known boron concentration determining method with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using MRS rather than PET to determine the boron concentration are reasonably predictable. Timonen does not teach that the concentration is measured for at least one hour. However, the system shows discretely measuring the concentration values over the course of several hours. Therefore, it would have been obvious to modify the system of Timonen to measure the concentration for at least one hour, multiple time, as this is merely making the data acquisition continuous over the course of the concentration measurement time, which the courts have found does not patentably distinguish the claim over the prior art (MPEP 2144.04(V)(E)).
Regarding Claim 4,the combination of references teaches the invention substantially as claimed. Shibata fails to explicitly teach acquiring an anatomical image of the patient and using the anatomical image to determine locations of the tumors, normal tissue or blood vessels.
Timonen teaches using MRI to determine the location of residual tumors (Fig. 2) (Pg. 155-156, Col 2, ¶ 5- Col 1, ¶1).
It would have been obvious to one of ordinary skill in the art to modify the system of Shibata to acquire an anatomical image to determine locations of tumors, as taught by Timonen, as this allows the user to more accurately determine the boron concentration in the tumor, thereby increasing the effectiveness of the BNCT procedure, as recognized by Timonen (Pg. 155-156, 1H MRS in the presence of blood and plasma)+(Pg. 155, Col 1).
Regarding Claim 5, the combination of references teaches the inventions substation ally as claimed. Shibata fails to explicitly teach wherein the time-dependent changes in the boron concentration are measured using magnetic resonance spectroscopy.
Timonen teaches a method for measuring boron concentration using MRS (Abstract). This system determines the concentration of boron over time using MRS (magnetic resonance spectroscopy) (Pg. 155, Section 3, ¶1) (Fig. 5).
It would have been obvious to one of ordinary skill in the art to substitute the method of determining the boron concentration of Shibata with using magnetic resonance data, as taught by Timonen, as the substitution for one known boron concentration determining method with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using MRS rather than PET to determine the boron concentration are reasonably predictable.

Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive.
Applicant argues that the claims should not be rejected under 35 USC 101. Applicant argues that the claims are directed to “a particular treatment or prophylaxis” and are therefore integrated into a practical application. The Examiner disagrees. MPEP recites “Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition” (MPEP 2106.04(d)(2)). The claims do not affirmatively recite performing BNCT, and no treatment or prophylaxis is recited in the claims. Applicant continues to argue that the claimed invention is an improvement. The Examiner disagrees. [0030] of the specification details the improvement as “maximizing the therapeutic safety and the therapeutic effect” of BNCT. However, the claimed invention never performs BNCT, so the improvement of maximizing therapeutic safety and the therapeutic effect is never realized. Therefore, claims 1-5 remain rejected under 35 USC 101 as being directed to an abstract idea without significantly more.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Daquino is no longer relied on in the current rejection. Applicant argues that Shibata does not teach “determining whether a boron distribution prediction value obtain based on the boron concentration over time for the patient is within a predetermined error range”. Examiner disagrees. Shibata teaches determining whether a prediction value based on the boron concentration over time is within the predetermined error range. Fig. 1 explicitly show the predicted and actual concentration values are compared, and Pg. 6, Col 1, described determining whether these predicted values are within a confidence interval of the actual value. Applicant argues that Shibata does not teach MR data. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Timonen reference is relied on to teach the MR data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takeyoshi et a. (U.S PGPub 2018/0318420 A1), which teaches a BNCT system which also captures images.
Blaha (U.S PGPub 2016/0158391 A1), which teaches a BNCT system which also captures images.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793